DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kum et al. (hereinafter “Kum”), US Pub. No. 2022/0102322.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kum teaches a display device (fig. 3, display device DD) comprising: pixels comprising a first pixel and a second pixel sequentially arranged in a display area along a first direction (fig. 3, PXL1, PXL2), each of the first pixel and the second pixel comprising sub pixels arranged along a second direction corresponding to emission areas (fig. 3, EMA1-3); and a first power line and a second power line connected to the pixels (fig. 4, PL1 and PL2), wherein each of the sub pixels comprises a light emitting element, a first electrode connected between the light emitting element and the first power line, and a second electrode connected between the light emitting element and the second power line (fig. 4, light emitting elements LD), and wherein the second electrodes of the sub pixels of the first and second pixels are integrally connected to each other to configure an integrated electrode, and are commonly connected to the second power line through a first contact portion (fig. 4, light emitting unit EMU, PL2; fig. 5, CNT1).
Regarding claim 2, Kum teaches wherein the integrated electrode comprises: first pattern portions extending in the first direction in each of the sub pixels of the first and second pixels (figs. 3-5, directions DR1-DR3, PXL1, PXL2); and a second pattern portion extending in the second direction between the first and second pixels and connecting the first pattern portions (figs. 3-5, DR1-DR3, PXL1, PXL2).
Regarding claim 4, Kum teaches wherein the pixels further comprise a third pixel arranged adjacently to the first pixel along the second direction, and a fourth pixel arranged adjacently to the second pixel along the second direction (fig. 3, PXL1_j, PXLi_1).
Regarding claim 5, Kum teaches wherein the second electrodes of the sub pixels of the first to fourth pixels are integrally connected to each other to configure the integrated electrode, and are commonly connected to the second power line through the first contact portion (figs. 3, 4, EMA, EMU).
Regarding claims 6 and 7, Kum teaches a display device with the capability of adding multiple pixels (figs. 3, 4, Pixels PXi, PXj).
Regarding claim 8, Kum teaches a first bank located in the display area around the emission area of each of the sub pixels of the pixels, wherein the first bank comprises: first openings individually opened in correspondence with the emission area of each of the sub pixels of the pixels; and second openings collectively opened between pixel rows sequentially arranged along the first direction (fig. 5, bank pattern BNP).
Regarding claim 9, Kum teaches wherein each of the sub pixels comprises: a light emitting unit comprising the light emitting element, the first electrode, and the second electrode (fig. 4, light emitting elements LD); and a pixel circuit connected between the light emitting unit and the first power line (fig. 4, pixel circuit PXC).
Regarding claim 10, Kum teaches a display layer comprising the light emitting units of the sub pixels and the first bank (fig. 5, display layer DPL); and a pixel circuit layer overlapping the display layer and comprising pixel circuits of the sub pixels (fig. 5, pixel circuit layer PCL), the first power line, and the second power line (fig. 4, PL1, PL2).
Regarding claim 11, Kum teaches wherein the light emitting unit further comprises: a first alignment electrode located at the display layer and positioned between the pixel circuit layer and the first electrode; and a second alignment electrode located at the display layer and positioned between the pixel circuit layer and the second electrode (fig. 5, BML1-3, [0174]).
Regarding claim 12, Kum teaches wherein the first alignment electrodes of the sub pixels are separated from each other, and wherein the second alignment electrodes of the sub pixels are connected to each other ([0174]).
Regarding claim 13, Kum teaches wherein the first alignment electrodes of the sub pixels are connected to respective pixel circuits through respective first contact holes, and wherein the second alignment electrodes of the sub pixels are connected to the second power line through respective second contact holes (fig. 5, CNT1, CNT2).
Regarding claim 16, Kum teaches wherein the light emitting unit comprises: an intermediate electrode connected between the first electrode and the second electrode ([0083]): a first light emitting element connected between the first electrode and the intermediate electrode; and a second light emitting element connected between the intermediate electrode and the second electrode (fig. 4, LDs1, IET1, LDs2).
Regarding claim 17, Kum teaches wherein the light emitting units of the sub pixels of the first pixel are arranged along the second direction in a first pixel area in which the first pixel is provided, and wherein the pixel circuits of the sub pixels of the first pixel are arranged along the first direction in the first pixel area (figs. 3, 4, PXL1, PXL2, PXC).
Regarding claim 18, Kum teaches scan lines connected to the pixels, wherein each of the scan lines comprises a plurality of sub scan lines extending in the first direction and the second direction, respectively, in the display area (fig. 4, SL, SSL).
Allowable Subject Matter
Claims 3, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination teaches or fairly suggests a sub power line feature in addition to a third contact hole feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622